Citation Nr: 0920263	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than February 23, 
1998 for the award of service connection for bipolar 
disorder.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1981 to 
January 1982 and from December 1982 to January 1990.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted entitlement to service 
connection for bipolar disorder and assigned a 100 percent 
rating from February 23, 1998. 


FINDINGS OF FACT

1.  On November 20, 1991, the Veteran's application for 
entitlement to service connection for depression was received 
at the RO. 

2.  In a January 1994 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder 
to include psychosis, organic brain disorder, major 
depression, adjustment disorder, and personality disorder. 

3.  The RO sent a letter of notification to the Veteran's 
address of record on January 31, 1994. 

4.  In February 1994, the Veteran's notice of disagreement as 
to the January 1994 rating decision was received at the RO. 

5.  On March 17, 1994, a statement of the case was issued. 

6.  The Veteran did not file a substantive appeal within one 
year of the date of notice of the January 1994 rating 
decision.  

7.  In a March 1995 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder. 

8  The RO sent a letter of notification of the March 1995 
rating decision to the Veteran's address of record on April 
12, 1995.  

9.  The Veteran did not file a substantive appeal within one 
year of the notice of the March 1995 rating decision.  

10.  On February 23, 1998, the RO received the Veteran's 
request to reopen the claim for service connection for a 
psychiatric disorder.  The RO ultimately reopened the claim 
and granted service connection for bipolar disorder in 
February 2005 and assigned a 100 percent rating from February 
23, 1998. 

11.  From March 1995 to February 23, 1998, there was no 
pending formal or informal claim showing an intent to apply 
for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The RO's January 1994 and March 1995 rating decisions 
which denied a claim of entitlement to service connection for 
a psychiatric disorder are final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The criteria for an effective date for the award of 
service connection for bipolar disorder prior to February 23, 
1998, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q) and (r).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  An informal claim is 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a). 

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown. Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was. Denials of time limit extensions are separately 
appealable issues. 38 C.F.R. § 3.109(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has made it clear that an appellant generally can 
attempt to overcome the finality of a prior final decision of 
the RO or Board in only one of two ways:  By a request for 
revision of an RO or Board decision based on clear and 
unmistakable error (CUE), or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 
7111(a) ("A decision by the Board is subject to revision on 
the grounds of [CUE].  If evidence establishes the error, the 
prior decision shall be reversed or revised.").  Of the two 
options for challenging a final decision, only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date for an award of service connection, 
because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received.  38 U.S.C. § 5110(a); see Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of CUE, [the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also Bingham 
v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that the effective date for the award of 
service connection for bipolar disorder should be in November 
1991 when he filed his initial claim for service connection.  
He argues that in 1994 he was incarcerated and was unable to 
respond to any correspondence or advice concerning his claim 
due to his state of mind.  He states that his cognitive 
skills were impaired in 1994 and that in June 1995 he was 
found to be incompetent.  The Veteran stated that he got out 
of confinement in 1999.  The Veteran asserts that information 
about his claim was not mailed to him when he was in a mental 
hospital and he does not believe that reasonable attempts 
were made to assist him.  See the Veteran's statement dated 
in March 2006.   

The Veteran initially filed a claim for service connection 
for depression on November 20, 1991.  In a January 1994 
rating decision, the claim for service connection for a 
psychiatric disorder to include psychosis, organic brain 
disorder, major depression, adjustment disorder, and 
personality disorder, was denied.  The Veteran was notified 
of this decision on January 31, 1994 and he filed a notice of 
disagreement in February 1994.  In March 1994, a statement of 
the case was issued.  Review of the record shows that the 
Veteran did not submit a substantive appeal within one year 
from the date of notice of the January 1994 rating decision, 
which would be January 31, 1995.  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, and 20.202 (2008).  

Review of the record shows that the Veteran attended a 
hearing before the RO with his representative in March 1994, 
on the same date that the statement of the case was issued.  
The Board does not construe the Veteran's hearing testimony 
and subsequent transcription of the hearing transcript as a 
substantive appeal pursuant to 38 C.F.R. § 20.202.  The 
perfection of an appeal requires a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The substantive appeal 
must be filed within the remainder of the one year period 
from the date of mailing of the notice of the determination 
being appealed, or within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, whichever period ends later.  See 
38 C.F.R. § 20.302.  In this case, at the time of the RO 
hearing on March 17, 1994, it is unclear whether the Veteran 
was actually issued a statement of the case at the time of 
the hearing.  The statement of the case was mailed to the 
Veteran on the date of the hearing.  Furthermore, the hearing 
officer advised the Veteran and his representative that the 
Veteran needed to submit a substantive appeal in order to 
complete the appeal and have the appeal go to the Board.  The 
hearing officer advised the Veteran of the requirement of the 
substantive appeal on two occasions at the hearing.  See the 
March 1994 hearing transcript.  Thus, the Board finds that 
the Veteran's hearing testimony transcribed in the hearing 
transcript can not be construed as a substantive appeal for 
he January 1994 rating decision in accordance with 38 C.F.R. 
§ 20.202, 20.300, and 20.302.   

There is no evidence that the Veteran or his representative 
filed a substantive appeal within the required time limit.  
Therefore, the January 1994 rating decision became final.  
38 U.S.C.A. § 7105(c).  

In a March 1995 rating action, the RO denied entitlement to 
service connection for a psychiatric disorder.  The RO sent 
notice of this decision to the Veteran's address of record in 
April 1995.  The Veteran did not file an appeal.  Thus, the 
March 1995 rating decision became final.  See 38 U.S.C.A. § 
7105(c).

The Veteran argues that in 1994 and 1995, he was incompetent 
and he was unable to file a substantive appeal.  In Barrett 
v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004), the 
Federal Circuit held that mental illness may justify the 
tolling of the 120-day time limit for filing an appeal to the 
Court set forth at 38 U.S.C. § 7266(a).  Specifically, the 
Federal Circuit held that equitable tolling may be available 
where a claimant is able to show that his mental illness 
"rendered him incapable of 'rational thought or deliberate 
decision making,' or 'incapable of handling his own affairs 
or unable to function in society'".  The Federal Circuit held 
that a medical diagnosis alone or vague assertions of mental 
problems will not suffice.  Id. at 1321.

The Board has found no precedential decision which applies 
the reasoning of Barrett, which addressed appeals to the 
Court under 38 U.S.C.A. § 7266, to situations such as this in 
which a substantive appeal was not filed under 38 U.S.C.A. § 
7105.  It therefore appears that the law and regulation alone 
are applicable.  Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.203, it is abundantly clear that a substantive appeal must 
be filed within one year after notification of the action 
being appealed or within 60 days of the issuance of the 
statement of the case.  In the present case, the Veteran did 
not submit a substantive appeal and the appeal was not 
perfected.  Accordingly, the January 1994 denial became 
final.  

Assuming for the sake of argument that Barrett applies to 
situations in which a substantive appeal (rather than an 
appeal to the Court) is not filed, the Veteran still cannot 
prevail.  The medical evidence of record for the time period 
in question shows that the Veteran was competent, at least 
until June 1995.  There is no suggestion in the record that 
the Veteran was incompetent for VA purposes from January 1994 
to January 1995.  The examiners at the January 1993 VA 
psychiatric examinations specifically found the Veteran to be 
competent for VA purposes although the Veteran did have 
psychiatric diagnoses and the examiners believed the Veteran 
needed psychiatric care and/or additional psychiatric 
evaluation.  The record shows that he Veteran was 
incarcerated in May 1994 and charged with first degree murder 
in May 1994.  See the May 1994 letter from the Veteran's 
Public Defender.  Reports of contact from the RO indicate 
that the Veteran continued to be incarcerated until September 
1994.  See the reports of contact dated in May 1994 and 
October 1994.  In September 1994, the Veteran was admitted to 
a mental health institute.  See the November 1994 competency 
evaluation report dated in November 1994.  The November 1994 
competency evaluation indicates that the examiner found the 
Veteran was fully competent to proceed to trial on the 
charges.  The examiner opined that the Veteran was not 
suffering from a mental disease or defect which renders him 
incapable of understanding the nature and course of 
proceedings against him, or of participating or assisting 
with his defense counsel.  He opined that the Veteran was 
legally competent to proceed.  There is in fact a regulatory 
presumption in favor of competency.  See 38 C.F.R. § 3.353(d) 
(2008).  

The record shows that he Veteran was found to be incompetent 
in June 1995.  See the June 1995 report of contact.  In any 
event, there is no medical evidence of incompetence from 
January 1994 to January 1995.  

The Board finds that, even if Barrett is applicable to the 
time limits specified in 38 U.S.C.A. § 7105 and 38 C.F.R. § 
20.302 (which in the absence of specific judicial precedent 
it does not concede), the Veteran's mental illness did not 
prevent him from submitting a substantive appeal within the 
appropriate one year period after issuance of the statement 
of the case.  

The Board also notes that the Veteran never filed a 
substantive appeal with the January 1994 rating decision.  In 
such a circumstance, the doctrine of equitable tolling may 
not apply at all.  See McPhail v. Nicholson, 19 Vet. App. 30, 
34 (2005)  ("...Court has been unable to find any case where 
equitable tolling was applied to performing an action on a 
timely basis where the action had not ultimately been 
performed.").  Even assuming it does, however, the record 
does not reflect that a mental illness prevented the Veteran 
from perfecting an appeal of the January 1994 rating 
decision.  There is no indication in the record at that time 
that he had been deemed incompetent.  Further, a veteran is 
presumed competent even where is doubt as to whether he is 
capable of administering his own funds. 

The record shows that for part of the appeal periods in 
question, the Veteran was incarcerated.  VA still has a 
statutory obligation to assist veterans in the development of 
their claims.  Indeed, the duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
However, incarcerated veterans still must comply with VA law 
and regulations when perfecting an appeal to the Board.  The 
Board notes that during the time period in question, the 
Veteran did have representation to assist him with his 
appeal.  A notice of disagreement or a substantive appeal may 
be filed by a claimant personally or by an accredited 
representative of a recognized service organization, 
attorney, or agent, provided a proper power of attorney or 
declaration or representation, as applicable, has been filed.  
38 C.F.R. § 20.301.  If the claimant is incompetent, a notice 
of disagreement and a substantive appeal may be filed by an 
appointed fiduciary, or, in the absence of one of these, by 
the next of kin or next friend.  Id.  

The record shows that the RO sent the notices of the January 
1994 and March 1995 rating decisions to the Veteran's address 
of record and such notices were not returned as 
undeliverable.  There is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  Notification for VA purposes is a written notice 
sent to the claimant's last address of record.  See 38 C.F.R. 
§ 3.1(q) (2008).  There is no such clear evidence to rebut 
the presumption of notification in this case.  The record 
does not reflect that the January 1994 or March 1995 letters 
were returned as "unclaimed" or returned as undeliverable.  
VA is not required to "prove" that a claimant did receive the 
letter; as a matter of law, it is the claimant who must rebut 
the presumption of regularity.  As the Court held in Woods v. 
Gober, 14 Vet. App. 214 (2000), absent evidence that a 
claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his or her 
last known address was returned as undeliverable, VA is 
entitled to rely on the address provided.  It is well 
established that it is the claimant's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
development and adjudication of the claim.  If he did not do 
so, "there is no burden on the part of the VA to turn up 
heaven and earth to find [the claimant]."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

The Board additionally observes that pursuant to 38 C.F.R. § 
3.109, time limits for filing may be extended in some cases 
on a showing of "good cause."  The Court decided in Corry v. 
Derwinski, 3 Vet. App. 231 (1992), however, that there is no 
legal entitlement to an extension of time; rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of VA.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In this case, the Veteran never requested an extension of 
time for filing a substantive appeal for the January 1994 
decision denying his claim.  Accordingly, 38 C.F.R. § 3.109 
is inapplicable in this case.

Even if the Board concedes that the Veteran did not receive 
notice of the March 1995 rating decision because he was 
incarcerated and/or hospitalized at a mental institute, he 
did receive notice of the January 1994 rating decision.  As 
discussed in detail above, the Veteran filed a timely notice 
of disagreement for this decision but after the statement of 
the case was issued, he did not file a substantive appeal.  
Thus, the January 1994 rating decision became final.  
38 U.S.C.A. § 7105. 

On February 23, 1998, the RO received the Veteran's 
application to reopen the claim for service connection for a 
psychiatric disorder.  In a February 2005 rating decision, 
the RO granted service connection for bipolar disorder and 
assigned a 100 percent rating from February 23, 1998, which 
was the date of receipt of the claim to reopen. 

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court held in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for 
bipolar disorder is February 23, 1998, the date of receipt of 
reopened claim.  In order for the Veteran to be awarded an 
effective date based on an earlier claim, he has to show 
clear and unmistakable error in the prior denial of that 
claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  He has not 
made a specific allegation of such error.

The Board has also reviewed the record to determine whether 
an informal claim for service connection for bipolar disorder 
was filed in the time period of January 1994 (the last final 
rating decision) to February 23, 1998 (the date of receipt of 
the claim to reopen).  VA is required to identify and act on 
informal claims for benefits.  38 C.F.R. § 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

No document was received between March 1994 and February 23, 
1998 that could be construed as an informal claim to reopen 
the claim for service connection for a psychiatric disorder.  
After the March 1994 RO hearing, the Veteran's representative 
submitted a March 17, 1994 notice of disagreement for a back 
claim and a request for records.  The Veteran submitted 
consent forms, for release of records, in April 1994.  There 
is a May 1994 letter from the Veteran's Public Defender 
requesting the Veteran's military and compensation records.  
There are no other documents submitted by the Veteran or his 
representative until February 23, 1998, when the claim to 
reopen was received.  

An effective date of November 20, 1991 is not warranted.  The 
November 1991 claim was denied in January 1994 and this 
decision became final.  VA is precluded from granting an 
effective date based on the earlier denied claim.  Lalonde v. 
West, 12 Vet. App. 377 (1999).

Accordingly, under the applicable regulations, February 23, 
1998, the date of receipt of the claim to reopen that 
triggered the allowance, is the earliest effective date for 
the award of service connection for bipolar disorder.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The preponderance of 
the evidence is against the assignment of an effective date 
prior to February 23, 1998, for the award of service 
connection for bipolar disorder, and the appeal is denied.  
Since the preponderance of the evidence is against the claim 
for an earlier effective date, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
Gilbert, 1 Vet. App. 49.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
 
The RO provided the appellant with proper VCAA notice in May 
2001.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates and the claim for an 
earlier effective date was readjudicated in the June 2007 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006). 

While the Dingess notice was not provided prior to the 
initial adjudication, the Veteran has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process and the claim was 
readjudicated in June 2007.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  The issue on appeal is entitlement to an 
earlier effective date.  It is also clear from the Veteran's 
arguments that he has actual knowledge as to how an effective 
date is assigned.  See the Veteran's statement dated in March 
2006.  The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  The evidence needed to decide the appeal 
associated with the claims folder.  For instance, the rating 
decisions and notice letters dated from 1991 to 1998 and the 
Veteran's claims received in 1991 and 1998 are of record.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim for earlier effective 
dates.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an effective date earlier than February 23, 
1998 for the award of service connection for bipolar disorder 
is not warranted, and the appeal is denied.     



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


